Case 1:20-cv-06900-JSR Document 4 Filed 09/08/20 Page 1 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

WAKEEN BROWN,
Plaintiff €,
Vv. : 20-cv-6900 (JSR)

VIVANT SOLAR, INC., DAVID BYWATER,
DAVID F. D’ ALESSANDRO, BRUCE
MCEVOY, JAY D. PAULEY, TODD R.
PEDERSEN, ELLEN 8S. SMITH, JOSEPH 5.
TIBBETTS, JR., AND PETER F.,
WALLACE,

Defendants.

HASSAN ALANAZI,
Plaintiff,
vv. : 20-cv-6926 (JSR)

VIVANT SOLAR, INC., DAVID BYWATER,
DAVID F. D’ALESSANDRO, BRUCE
MCEVOY, JAY D. PAULEY, TODD R,
PEDERSEN, ELLEN S., SMETH, JOSEPH 5.
TIBBETTS, JR., AND PETER F.
WALLACE,

Defendants.

 
Case 1:20-cv-06900-JSR Document 4 Filed 09/08/20 Page 2 of 4

HERBERT SILVERBERG, Individually
and on Behalf of All Others
Similarly Situated,
Plaintiff,

Vv. : 20-cv-7051 (JSR)
VIVANT SOLAR, INC., DAVID BYWATER,
DAVID F. D'ALESSANDRO, BRUCE
MCEVOY, JAY D. PAULEY, TODD R.
PEDERSEN, ELLEN S. SMITH, JOSEPH 5S.
TIBBETTS, JR., AND PETER F.

WALLACE,
Defendants.

In re VIVANT SOLAR, INC. : 20-cv-7O51 (JSR)
SECURITIES LITIGATION

JED S, RAKOFF, U.S.D.d.

With the consent of all parties, as stated during an initial
pretrial conference this morning (See Tr., Sept. 8, 2020), the
three above-captioned actions are consolidated for all pretrial
purposes. While the actions remain consolidated, parties shall
file all filings on the docket of the first-filed class action,
20-cv-7051 (JSR), and should include the caption In re Vivant

Solar, Inc. Securities Litigation. Parties may file papers on the

 

other dockets only if they relate exclusively to one action, and
even so, parties must also file a copy of each such filing on the

primary docket, 20-cv-7/051 (JSR).

 
Case 1:20-cv-06900-JSR Document 4 Filed 09/08/20 Page 3 of 4

As further stated during the conference, the Court adopts the

following schedule:

e By September 14, 2020, plaintiff's counsel in the
Silverberg action will cause a notice to be published,
pursuant to 15 U.S.C. § 78u-4, of the pendency of the
action and of class members’ eligibility to apply to

serve as lead plaintiff.

e Any member of the putative class who seeks to serve as

lead plaintiff must so move by November 13, 2020.

e If more than one person so moves, then the Court will
hold a hearing on November 19, 2020, at 4pm by
teleconference, using the same dial-in information used
for today’s conference. No later than 48 hours prior to
this hearing, each applicant for lead plaintiff must
submit, ex parte, the retainer agreement between herself
and her counsel.

e Counsel for lead plaintiff may file a consolidated,
amended complaint no later than November 30, 2020.

e Defendants may move to dismiss all actions by a single
motion filed no later than December 18, 2020.
Plaintiffs may respond by January 8, 2021. Defendants

may reply by January 15, 2021.

 
Case 1:20-cv-06900-JSR Document 4 Filed 09/08/20 Page 4 of 4

e The Court will hold oral argument on January 27, 2021
at 4pm. The parties should prepare for an in-person
argument but should jointly call Chambers by January
20, 2021 to confirm this.

SO ORDERED.

 

Dated: New York, NY OW LL
C/
September 8, 2020 JED S. RAKOFF, U.S.D.J.

 
